Crownhart, J.
The contention here made in substance is that the evidence does not support the verdict of the jury. There are no claims of error otherwise on the trial. The defendant having been found guilty of a felony, we are mindful of the solemn obligation imposed upon each individual Justice, and we have given the evidence careful consideration. However, we cannot find any reasonable basis for defendant’s assignments of error.
Motive for the crime’ was sufficiently shown; prior intent was shown; the identification of defendant as the guilty party was positively sworn to; the gun he owned was produced and proof made by competent evidence that it was the weapon from which the bullet found in the body of the victim was fired; and the felonious assault by some one is admitted. The defense was an alibi. Of this there was no positive proof except the testimony of defendant. The other proof was of a negative character and not strong at that.
We think it is unnecessary to set forth the evidence at length. It fully sustains the verdict of the jury, and the judgment and sentence of the court must be sustained.
By the Court. — The judgment and sentence of the circuit court are affirmed.